Wagner, Judge,
delivered the opinion of the court.
This was an action upon an account for work and labor performed in shelling and sacking corn for the appellant by the respondent. It appears that respondent was employed to do the work by one Mathews, a local agent of the appellant, at Weston; and it is denied that Mathews had any authority to make the contract, and this is the only defense set up in the case. Whilst the labor was being performed Mathews left, and the respondent, to secure himself, held on to about two hundred sacks of the com and locked it up in a warehouse. The superintendent of the appellant, who testifies that he was the only person who was empowered to buy and ship corn, then agreed with the respondent that if he would release and ship the corn he would pay him for his services. Respondent accordingly shipped the corn to the appellant, in compliance with directions. Here was a recognition of the services and a ratification of the transaction. As to whether any witness swore falsely, or what credit should be attached to certain evidence, or how contradictory some of it might have been, were all questions belonging to the jury, to be weighed and reconciled as best they could. All the instructions asked for by appellant were given, and those submitted by respondent and given by the court were entirely unobjectionable. The jury, with all the evidence before them, and acting under proper declarations of law, found for respondent, and no case is made out showing that the finding was erroneous.
This appeal should never have been taken, and the judgment will be affirmed, with ten per cent, damages;
the other judges concurring.